Exhibit 10.1

Execution Version

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “Amendment”) is made and entered into as of July 14, 2015 (the “Effective
Date”) by and among ARC LOGISTICS PARTNERS LP, a Delaware limited partnership
(the “MLP”), ARC LOGISTICS LLC, a Delaware limited liability company (the
“Parent”), ARC TERMINALS HOLDINGS LLC, a Delaware limited liability company (the
“Borrower”), certain other Affiliates of the Borrower party hereto and the
Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the MLP, the Parent, the Borrower, the several banks and other
financial institutions and lenders from time to time party thereto (the
“Lenders”) and SunTrust Bank, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), are parties to that certain Second
Amended and Restated Revolving Credit Agreement, dated as of November 12, 2013
(as amended by that certain First Amendment to Second Amended and Restated
Revolving Credit Agreement and Amended and Restated Guaranty and Security
Agreement, dated as of January 21, 2014, and that certain Second Amendment to
Second Amended and Restated Revolving Credit Agreement, dated as of April 13,
2015, and as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement, as amended hereby), pursuant to which the Lenders have made certain
financial accommodations available to the Borrower;

WHEREAS, the Borrower has entered into that certain Contribution Agreement,
dated as of July 14, 2015, pursuant to which the Borrower will acquire all of
the issued and outstanding membership interests of UET Midstream, LLC, a North
Dakota limited liability company (“UET Midstream”) (such acquisition, the
“Pawnee Acquisition”); and

WHEREAS, the Lenders have agreed to, among other things, (i) permit the Pawnee
Acquisition, (ii) provide certain Incremental Commitments and (iii) make certain
other modifications to the Credit Agreement, as more fully set forth in this
Amendment.

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the parties hereto agree as follows:

Section 1. Amendments to Credit Agreement. Upon satisfaction of the conditions
set forth in Section 2 hereof, the Credit Agreement is hereby amended as
follows:

(a) Section 1.1 of the Credit Agreement is hereby amended:

(i) by adding the following definitions thereto in alphabetical order as
follows:

“Pawnee Acquisition” shall mean the acquisition by the Borrower of all of the
Capital Stock of UET Midstream, LLC, a North Dakota limited liability company.

“Pawnee Acquisition Fee Letter” shall mean that certain fee letter, dated as of
July 14, 2015, executed by SunTrust Robinson Humphrey, Inc. and the
Administrative Agent and accepted by the Borrower.



--------------------------------------------------------------------------------

“Pawnee Acquisition Incremental Commitments” shall mean the Incremental
Commitments in the aggregate principal amount of $25,000,000 made on the Third
Amendment Effective Date.

“Pawnee Terminal” shall have the meaning assigned to such term in that certain
Contribution Agreement, dated as of July 14, 2015, by and among United Energy
Trading, LLC, Hawkeye Midstream, LLC and the Borrower.

“Pawnee Terminalling Contracts” shall mean terminalling contracts entered into
during calendar years 2014 and 2015 related to existing tankage at the Pawnee
Terminal as of the Third Amendment Effective Date.

“Third Amendment” shall mean that certain Third Amendment to this Agreement,
dated as of July 14, 2015.

“Third Amendment Effective Date” shall mean July 14, 2015.

(ii) by amending the definition of “Aggregate Revolving Commitment Amount”
therein to amend and restate the second sentence thereof in its entirety as
follows:

“As of the Third Amendment Effective Date, the Aggregate Revolving Commitment
Amount is $300,000,000.”

(iii) by amending and restating the definition of “BBM Terminalling Contracts”
therein in its entirety as follows:

“BBMP Terminalling Contracts” shall mean the collective reference to Blakeley
Terminalling Contracts, Brooklyn Terminalling Contracts, Mobile Terminalling
Contracts and Pawnee Terminalling Contracts.

(iv) by amending the definition of “Loan Documents” therein to add the words
“the Pawnee Acquisition Fee Letter,” immediately after the words “the JBBR
Acquisition Fee Letter,” therein;

(v) by amending and restating the definition of “Material Acquisition” therein
in its entirety as follows:

“Material Acquisition” shall mean (i) the JBBR Acquisition, (ii) the Pawnee
Acquisition and (iii) any other Acquisition or purchase of any asset, the
aggregate consideration payable to the seller in connection with which
(including cash, equity and Indebtedness or liabilities incurred or assumed and
transaction costs) exceeds $25,000,000.

(vi) by amending the definition of “Transaction Costs” therein to add a new
clause (iv) as follows with the appropriate grammatical and punctuation changes
thereto:

“(iv) the Third Amendment, the Pawnee Acquisition and all transactions entered
into in contemplation and in furtherance thereof in an aggregate amount not to
exceed $3,000,000”

(b) Each other reference in the Credit Agreement to “BBM Terminalling Contract”
or “BBM Terminalling Contracts” is hereby amended by replacing such reference
therein with “BBMP Terminalling Contract” or “BBMP Terminalling Contracts”,
respectively.

 

2



--------------------------------------------------------------------------------

(c) Section 2.14(d) of the Credit Agreement is hereby amended to add a new
clause (iii) as follows with the appropriate grammatical and punctuation changes
thereto:

“(iii) on the Third Amendment Effective Date to the Administrative Agent, its
affiliates and the Lenders all fees in the Pawnee Acquisition Fee Letter that
are due and payable on the Third Amendment Effective Date”

(d) Section 2.23 of the Credit Agreement is hereby amended:

(i) by amending clause (a) thereof to amend and restate the third parenthetical
of the first sentence thereof in its entirety as follows:

“(other than with respect to the JBBR Acquisition Incremental Commitments and
the Pawnee Acquisition Incremental Commitments)”

(ii) by amending clause (a) thereof to amend and restate clause (i) thereof in
its entirety as follows:

“(i) the aggregate principal amount of all such Incremental Commitments made
pursuant to this Section 2.23 after the Third Amendment Effective Date (but, for
the avoidance of doubt, excluding the Pawnee Acquisition Incremental
Commitments) shall not exceed $75,000,000 (the principal amount of each such
Incremental Commitment, the “Incremental Commitment Amount”);”

(iii) by amending clause (b) thereof to amend and restate the second
parenthetical of the first sentence thereof in its entirety as follows:

“(other than the JBBR Acquisition Incremental Commitments and the Pawnee
Acquisition Incremental Commitments)”

(iv) by amending clause (c) thereof to amend and restate the first parenthetical
of the first sentence thereof in its entirety as follows:

“(other than the JBBR Acquisition Incremental Commitments and the Pawnee
Acquisition Incremental Commitments)”

(j) Section 4.11(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(d) Schedule 4.11 lists all of the Real Estate owned by the Loan Parties as of
the Third Amendment Effective Date.”

(k) Section 4.14 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Section 4.14 Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the applicable Loan Party in, the jurisdiction of incorporation or
organization of, and the type of each Subsidiary of the Borrower and the other
Loan Parties and identifies each Subsidiary that is a Loan Party, in each case
as of the Third Amendment Effective Date. As of the Third Amendment Effective
Date, no Subsidiaries are Unrestricted Subsidiaries.”

 

3



--------------------------------------------------------------------------------

(l) Section 4.16 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Section 4.16 Deposit and Disbursement Accounts. Schedule 4.16 sets forth all
banks and other financial institutions at which any Loan Party maintains deposit
accounts, lockbox accounts, disbursement accounts, investment accounts or other
similar accounts as of the Third Amendment Effective Date, and such Schedule
correctly identifies the name of each financial institution in which the account
is held, the type of the account, and the complete account number therefor.”

(m) Section 4.21(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(d) Without limiting the generality of Section 4.1, except as set forth on
Schedule 4.21, as of the Third Amendment Effective Date no certificate, license,
permit, consent, authorization or order (to the extent not otherwise obtained)
is required by any Loan Party or any of its Restricted Subsidiaries from any
Governmental Authority to own, operate and maintain its Terminals, or to
transport, process and/or distribute hydrocarbons under existing contracts and
agreements as its Terminals are presently being owned, operated and maintained.”

(n) Section 5.9 of the Credit Agreement is hereby amended by amending and
restating the parenthetical in the first sentence thereof in its entirety as
follows:

“(including Permitted Acquisitions, the JBBR Acquisition, the Pawnee Acquisition
and Restricted Payments permitted under Section 7.5)”

(o) Section 7.4 of the Credit Agreement is hereby amended by adding new clause
(r) as follows with the appropriate grammatical and punctuation changes thereto:

“(r) the Pawnee Acquisition”

(p) Schedules I, 4.11, 4.14, 4.16 and 4.21 to the Credit Agreement are hereby
amended and restated in their entirety with the Schedules attached as Annex I
hereto.

Section 2. Conditions to Effectiveness of this Amendment. Notwithstanding any
other provision of this Amendment and without affecting in any manner the rights
of the Lenders hereunder, it is understood and agreed that this Amendment shall
not become effective, and the Borrower shall have no rights under this
Amendment, until:

(a) the Administrative Agent shall have received (i) an amendment fee in the
amount of 0.05% of the Revolving Commitments as of the Third Amendment Effective
Date (immediately prior to giving effect to the Pawnee Acquisition Incremental
Commitments) of the Lenders that consent to this Amendment, to be applied pro
rata among such Lenders, (ii) such other fees as the Borrower has previously
agreed to pay the Administrative Agent, any of its affiliates and any of the
Lenders pursuant to the Pawnee Acquisition Fee Letter and (iii) reimbursement or
payment of its costs and expenses incurred in connection with this Amendment and
the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent);

 

4



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received each of the following
documents:

(i) executed counterparts to this Amendment from each of (i) the Loan Parties,
(ii) the Required Lenders and (iii) the Lenders providing the Pawnee Acquisition
Incremental Commitments;

(ii) copies of the acquisition agreement and related documents (including
material financial information and analysis, environmental assessments and
reports, opinions, certificates and lien searches) and information reasonably
requested by the Administrative Agent with respect to the Pawnee Acquisition;

(iii) a pro forma Compliance Certificate signed by a Responsible Officer
certifying that, before and after giving effect to the Pawnee Acquisition and
any Indebtedness incurred in connection therewith, on a Pro Forma Basis and
giving effect to any Project EBITDA Adjustment arising from any Pawnee
Terminalling Contract on a pro forma basis, the Borrower is in compliance with
each of the covenants set forth in Article VI of the Credit Agreement, measuring
Consolidated Total Debt and, if applicable, Consolidated Secured Debt as of the
date of the Pawnee Acquisition and otherwise recomputing the covenants set forth
in Article VI of the Credit Agreement as of the last day of the most recently
ended Fiscal Quarter for which financial statements are required to have been
delivered pursuant to Section 5.1(a) or (b) of the Credit Agreement as if such
Acquisition had occurred, and any Indebtedness incurred in connection therewith
was incurred, on the first day of the relevant period for testing compliance;

(iv) a certificate executed by a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that:

(A) immediately before and after giving effect to the Pawnee Acquisition and any
Indebtedness incurred in connection therewith, no Default or Event of Default
has occurred and is continuing or would result therefrom, and all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
on and as of such earlier date;

(B) the Pawnee Acquisition is consensual and has been approved by the board of
directors (or the equivalent thereof) of the Person whose stock or assets are
being acquired;

(C) the Person or assets being acquired is in the energy logistics business or
any business reasonably related thereto;

(D) the Pawnee Acquisition has been consummated in compliance with all
Requirements of Law, and all consents and approvals from any Governmental
Authority or other Person required in connection with the Pawnee Acquisition
have been obtained; and

(E) immediately before and after giving effect to the Pawnee Acquisition and any
Indebtedness incurred in connection therewith, the MLP and its Restricted
Subsidiaries, on a consolidated basis, are Solvent;

 

5



--------------------------------------------------------------------------------

(v) a certificate of good standing or existence, as may be available from the
Secretary of State (or equivalent thereof) of the jurisdiction of organization
of each Loan Party;

(vi) a certificate of the Secretary or Assistant Secretary of each Loan Party,
in form and substance reasonably satisfactory to the Administrative Agent,
(x) certifying that there have been no changes (other than as may be attached to
such certificate of the Secretary or Assistant Secretary) to the certificate of
incorporation and bylaws (or, in each case, comparable organizational documents)
from the certificate of incorporation and bylaws (or, in each case, comparable
organizational documents) of such Loan Party delivered pursuant to the Credit
Agreement on the Closing Date or the Second Amendment Effective Date, as
applicable, and (y) attaching and certifying copies of the resolutions of its
board of directors or other equivalent governing body, or comparable
authorizations, authorizing the execution, delivery and performance of the Third
Amendment, the Credit Agreement (as amended hereby) and any other Loan Documents
executed in connection with the Third Amendment to which it is a party and
certifying the name, title and true signature of each officer of such Loan Party
executing the Loan Documents to which it is a party; and

(vii) a favorable written opinion of Vinson & Elkins L.L.P., counsel to the Loan
Parties, addressed to the Administrative Agent, the Issuing Bank and each of the
Lenders and covering such matters relating to the Third Amendment, the Credit
Agreement (as amended hereby), the other Loan Documents executed in connection
with the Third Amendment and the transactions contemplated herein and therein as
the Administrative Agent shall reasonably request.

Section 3. Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Loan Party hereby
represents and warrants to the Lenders and the Administrative Agent that:

(a) each of the Loan Parties (i) is duly organized, validly existing and in good
standing as a corporation, partnership or limited liability company, as
applicable, under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to carry on its business as now conducted and
(iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified would not reasonably be expected to result in a Material Adverse
Effect;

(b) the execution, delivery and performance by each Loan Party of this Amendment
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and, if required, shareholder, partner or
member, action;

(c) the execution, delivery and performance by the Loan Parties of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect and except for the failure of
which to obtain could not reasonably be expected to have a Material Adverse
Effect, (ii) will not violate any Requirement of Law applicable to any Loan
Party or any of its Restricted Subsidiaries or any judgment, order or ruling of
any Governmental Authority where such violation could reasonably be expected to
have a Material Adverse Effect, (iii) will not violate or result in a default
under any Contractual Obligation of any Loan Party or any of its Restricted
Subsidiaries or any of its assets or give rise to a right thereunder to require
any payment to be made by any Loan Party or any of its Restricted Subsidiaries
where such a violation, default or payment could reasonably be expected to have
a Material Adverse Effect and (iv) will not result in the creation or imposition
of any Lien on any asset of any Loan Party or any of its Restricted
Subsidiaries, except Liens (if any) created under the Loan Documents;

 

6



--------------------------------------------------------------------------------

(d) this Amendment has been duly executed and delivered for the benefit of or on
behalf of each Loan Party and constitutes a valid and binding obligation of such
Loan Party, enforceable against it in accordance with its terms except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity; and

(e) immediately after giving effect to this Amendment, (i) the representations
and warranties of the Loan Parties set forth in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects), except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation and warranty shall have been true and correct as
of such earlier date, and (ii) no Default or Event of Default has occurred and
is continuing.

Section 4. Reaffirmations and Acknowledgments.

(a) Ratification of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and the other Loan Documents to which it is a party and acknowledges
and reaffirms (i) that it is bound by all terms of the Credit Agreement, as
amended hereby, and the other Loan Documents applicable to it and (ii) that it
is responsible for the observance and full performance of its respective
Obligations.

(b) Reaffirmation of Guaranty. Each Guarantor hereby consents to the execution
and delivery by the Borrower of this Amendment and the consummation of the
transactions described herein and agrees that the terms hereof shall not affect
in any way its obligations and liabilities under the Loan Documents (as amended
and otherwise expressly modified hereby), all of which obligations and
liabilities shall remain in full force and effect and each of which is hereby
reaffirmed (as amended and otherwise expressly modified hereby). Each Guarantor
hereby jointly and severally ratifies and confirms the terms of the Guaranty and
Security Agreement with respect to the Indebtedness now or hereafter outstanding
under the Credit Agreement, as amended hereby, and all promissory notes issued
thereunder. Each Guarantor hereby acknowledges that, notwithstanding anything to
the contrary contained herein or in any other document evidencing any
indebtedness of the Borrower to the Lenders or any other obligation of the
Borrower, or any actions now or hereafter taken by the Lenders with respect to
any obligation of the Borrower, the Guaranty and Security Agreement is and shall
continue to be (i) a primary obligation of such Guarantor, (ii) an absolute,
unconditional, joint and several, continuing and irrevocable guaranty of
payment, and (iii) in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of any Guarantor under the Guaranty and
Security Agreement.

(b) Acknowledgment of Perfection of Security Interest. Each Loan Party hereby
acknowledges and reaffirms that, as of the date hereof, the security interests
and Liens granted to the Administrative Agent pursuant to the Guaranty and
Security Agreement and the other Collateral Documents are in full force and
effect, are properly perfected and are enforceable in accordance with the terms
of the Guaranty and Security Agreement and the other Collateral Documents.

Section 5. Post-Closing Obligations. The Lenders and the Loan Parties hereby
agree that the Loan Parties will deliver, or will cause to be delivered, all
guarantees, Collateral Documents and other related documents required under
Section 5.12(a) of the Credit Agreement with respect to UET Midstream, each in
form and substance satisfactory to the Administrative Agent, on or before
August 13, 2015 or such later date as agreed to by the Administrative Agent in
its sole discretion.

 

7



--------------------------------------------------------------------------------

Section 6. Effect of Amendment. Except as set forth expressly herein, all terms
of the Credit Agreement, as amended hereby, and the other Loan Documents shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Lenders under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.

Section 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York and all applicable federal law
of the United States of America.

Section 8. No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.

Section 9. Costs and Expenses. The Borrower agrees to pay the costs and expenses
of the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment in accordance with Section 10.3 of the Credit
Agreement.

Section 10. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

Section 11. Binding Nature. This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles and assigns.

Section 12. Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or amendments, whether written or oral,
with respect thereto.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ARC TERMINALS HOLDINGS LLC By:

/s/ Bradley Oswald

Name: Bradley Oswald Title: Vice President, Chief Financial Officer and
Treasurer ARC LOGISTICS PARTNERS LP By: Arc Logistics GP LLC, its general
partner By:

/s/ Bradley Oswald

Name: Bradley Oswald Title: Senior Vice President, Chief Financial Officer and
Treasurer ARC LOGISTICS LLC By:

/s/ Bradley Oswald

Name: Bradley Oswald Title: Vice President, Chief Financial Officer and
Treasurer

 

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

ARC TERMINALS NEW YORK HOLDINGS, LLC By:

/s/ Bradley Oswald

Name: Bradley Oswald Title: Vice President, Chief Financial Officer and
Treasurer ARC TERMINALS MOBILE HOLDINGS, LLC By:

/s/ Bradley Oswald

Name: Bradley Oswald Title: Vice President, Chief Financial Officer and
Treasurer

 

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

BLAKELEY LOGISTICS, LLC By:

/s/ Bradley Oswald

Name: Bradley Oswald Title: Vice President, Chief Financial Officer and
Treasurer ARC TERMINALS MISSISSIPPI HOLDINGS LLC By:

/s/ Bradley Oswald

Name: Bradley Oswald Title: Vice President, Chief Financial Officer and
Treasurer

 

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

LENDERS: SUNTRUST BANK, as a Lender By:

/s/ Scott Mackey

Name: Scott Mackey Title: Director

 

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

LENDERS: Citibank, N.A., as a Lender By:

/s/ Daniel A Davis

Name: Daniel A Davis Title: SVP

 

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

LENDERS:

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:

/s/ Kelly Graham

Name: Kelly Graham Title: Vice President

 

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

LENDERS:

BARCLAYS BANK PLC,

as a Lender

By:

/s/ Vanessa A. Kurbatskiy

Name: Vanessa A. Kurbatskiy Title: Vice President

 

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

LENDERS:

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:

/s/ Victor Ponce de León

Name: Victor Ponce de León Title: Senior Vice President

 

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

LENDERS:

ROYAL BANK OF CANADA,

as a Lender

By:

/s/ Jay T. Sartain

Name: Jay T. Sartain Title: Authorized Signatory

 

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

LENDERS: ONEWEST BANK N.A., as a Lender By:

/s/ Sean Murphy

Name: Sean Murphy Title: Executive Vice President

 

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:

/s/ Collin Nayer

Name: Collin Nayer Title: Assistant Vice President

 

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

LENDERS:

REGIONS BANK,

as a Lender

By:

/s/ Richard Kaufman

Name: Richard Kaufman Title: Senior Vice President

 

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

LENDERS:

Bank Midwest, a division of NBH Bank, N.A.,

as a Lender

By:

/s/ Sarah E Burchett

Name: Sarah E Burchett Title: Vice President

 

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

ANNEX I

Amended Schedules to Credit Agreement

[Attached]



--------------------------------------------------------------------------------

SCHEDULE I

Commitment Amounts

 

Lender

   Revolving Commitment Amount
as of the Closing Date      Revolving Commitment Amount
as of the Third Amendment
Effective Date  

SunTrust Bank

   $ 27,500,000       $ 45,000,000   

Citibank, N.A.

   $ 22,500,000       $ 36,000,000   

Wells Fargo Bank, N.A.

   $ 22,500,000       $ 36,000,000   

Barclays Bank PLC

   $ 17,500,000       $ 36,000,000   

Regions Bank

   $ 17,500,000       $ 36,000,000   

Branch Banking and Trust Company

   $ 15,000,000       $ 29,500,000   

Capital One, National Association

   $ 15,000,000       $ 27,500,000   

Royal Bank of Canada

   $ 12,500,000       $ 22,000,000   

Bank Midwest, a division of NBH Bank, N.A.

   $ 12,500,000       $ 16,000,000   

OneWest Bank N.A.

   $ 12,500,000       $ 16,000,000   

Aggregate Revolving Commitment Amount

   $ 175,000,000       $ 300,000,000   



--------------------------------------------------------------------------------

SCHEDULE 4.11

Real Estate

 

Company

 

Property

Location

(Address

including zip

code)

 

County

 

Mortgagor-
Mortgagee

 

Nature and

Use

  Fair Market
Value
(Acquired
Value)  

Does

Property

include

fixtures?

Arc Terminals Holdings LLC   2201 Southport Ave. Baltimore, MD, 21226  
Baltimore   None   Terminaling and Storage   $9,500,000   Yes Arc Terminals
Holdings LLC   801 Foot of Butt Street City of Chesapeake, VA, 23324   N/A   Arc
Terminals Holdings LLC – Sun Trust Bank   Terminaling and Storage   $5,600,000  
Yes Arc Terminals Holdings LLC   2999 West Oak Street Selma, NC, 27576  
Johnston   Arc Terminals Holdings LLC – Sun Trust Bank   Terminaling and Storage
  $5,200,000   Yes Arc Terminals Holdings LLC   2590 Southport Road Spartanburg,
SC, 29302   Spartanburg   None   Terminaling and Storage   $2,500,000   Yes Arc
Terminals Holdings LLC   4009 Triangle Street McFarland, WI, 53558   Dane   Arc
Terminals Holdings LLC – Sun Trust Bank   Terminaling and Storage   $4,500,000  
Yes Arc Terminals Holdings LLC   2844 Summit Street Toledo, OH, 43611   Lucas  
Arc Terminals Holdings LLC – Sun Trust Bank   Terminaling and Storage  
$6,000,000   Yes Arc Terminals Holdings LLC   250 Mahoning Avenue Cleveland, OH,
41113   Cuyahoga   Arc Terminals Holdings LLC – Sun Trust Bank   Terminaling
and Storage   $3,600,000   Yes Arc Terminals Holdings LLC   2261 West 3rd Street
Cleveland, OH, 41113   Cuyahoga   Arc Terminals Holdings LLC – Sun Trust Bank  
Terminaling and Storage   $16,000,000   Yes Arc Terminals Holdings LLC   20206
North State Route 29 Chillicothe, IL, 61523   Peoria   Arc Terminals Holdings
LLC – Sun Trust Bank   Terminaling and Storage   $5,800,000   Yes



--------------------------------------------------------------------------------

Arc Logistics LLC 500 Viaduct Rd. Chickasaw, AL, 36611 Mobile Arc Logistics LLC
– Sun Trust Bank Terminaling and Storage $23,700,000 Yes Arc Logistics LLC 1437
Cochrane Causeway Mobile, AL, 36602 Mobile Arc Logistics LLC– Sun Trust Bank
Terminaling and Storage $22,300,000 Yes

Arc Terminals New York Holdings,

LLC

25 Paidge Avenue

Brooklyn, NY 11222

Kings Arc Terminals New York Holdings, LLC – Sun Trust Bank Terminaling and
Storage $27,000,000 Yes

Arc Terminals Mobile Holdings,

LLC

835 Cochrane Causeway and 500 Cochrane Causeway, Mobile, AL 36602 Mobile Arc
Terminals Mobile Holdings, LLC – Sun Trust Bank Terminaling and Storage
$13,000,000 Yes

Blakeley Logistics,

LLC

Lot 1, Argain Subdivision (Map Book 95, Page 3) Mobile Blakeley Logistics, LLC –
Sun Trust Bank Land $7,212,000 No

UET

Midstream

LLC

Buckingham Site

Lot A Recorded Exemption RECX14-0059; Being part of SW4 of Section 34, T8N, R59W
of the 6th P.M., Weld County, CO

Weld UET Midstream LLC – Sun Trust Bank Land $42,000 No

UET

Midstream

LLC

53561 Weld County Road 119

New Raymer, Colorado 80742

Weld UET Midstream LLC – Sun Trust Bank Terminaling and Storage $23,000,000 Yes



--------------------------------------------------------------------------------

SCHEDULE 4.14

Subsidiaries

 

Name of

Subsidiary

 

Owner

 

Ownership

Interest

 

Jurisdiction of
Organization

 

Type of

Subsidiary

 

Loan

Party?

Arc Logistics LLC   Arc Logistics Partners LP   100%   Delaware  

Limited liability

company

  Yes Arc Terminals Holdings LLC   Arc Logistics LLC   100%   Delaware  

Limited liability

company

  Yes Arc Terminals New York Holdings, LLC   Arc Terminals Holdings LLC   100%  
Delaware  

Limited liability

company

  Yes Arc Terminals Mobile Holdings, LLC   Arc Terminals Holdings LLC   100%  
Delaware  

Limited liability

company

  Yes Blakeley Logistics, LLC   Arc Terminals Holdings LLC   100%   Alabama  

Limited liability

company

  Yes Arc Terminals Mississippi Holdings LLC   Arc Terminals Holdings LLC   100%
  Delaware   Limited liability company   Yes Arc Terminals Joliet Holdings LLC  
Arc Terminals Holdings LLC   60%   Delaware   Limited liability company   No
Joliet Bulk, Barge & Rail LLC   Arc Terminal Joliet Holdings LLC   100%  
Delaware   Limited liability company   No JBBR Pipeline LLC   Joliet Bulk, Barge
and Rail LLC   100%   Delaware   Limited liability company   No UET Midstream,
LLC   Arc Terminals Holdings LLC   100%   North Dakota   Limited liability
company   Yes



--------------------------------------------------------------------------------

SCHEDULE 4.16

Deposit and Disbursement Accounts

 

Name of Loan Party

  

Name of Bank

    

Type of

Account

    

Account Number

Arc Terminals Holdings LLC

   Citibank, N.A.      Checking      9955528423

Arc Terminals Holdings LLC

   Citibank, N.A.      IMMA      9941948013



--------------------------------------------------------------------------------

SCHEDULE 4.21

State and Federal Regulation

 

Location of Terminal

  

Necessary Permits/Plans

Mobile, AL   

•    Air

•    Spill Prevention Control and Countermeasure

•    National Pollution Discharge Elimination System

•    Best Management Practices

•    Facility Security Plan

•    Facility Response Plan

•    Dock Operations Manual

Chickasaw, AL   

•    Spill Prevention Control and Countermeasure

•    National Pollution Discharge Elimination System

•    Best Management Practices

•    Facility Security Plan

•    Facility Response Plan

•    Dock Operations Manual

Saraland, AL   

•    Air

•    Spill Prevention Control and Countermeasure

•    National Pollution Discharge Elimination System

•    Best Management Practices

Chillicothe, IL   

•    Air

•    Spill Prevention Control and Countermeasure

•    National Pollution Discharge Elimination System

•    Storm Water Pollution Prevention Plan

•    Facility Security Plan

•    Facility Response Plan

Cleveland, OH1   

•    Air

•    Spill Prevention Control and Countermeasure

•    National Pollution Discharge Elimination System

•    Storm Water Pollution Prevention Plan

•    Facility Security Plan

•    Facility Response Plan

•    City Air Permit

•    Dock Operations Manual

McFarland, WI   

•    Air

•    Spill Prevention, Control and Countermeasure

•    National Pollution Discharge Elimination System

•    Facility Response Plan

 

1  For permits, both properties in Cleveland, OH are treated as one facility.



--------------------------------------------------------------------------------

•    Storm Water Pollution Prevention Plan

•    Facility Security Plan

City of Chesapeake, VA

•    Air

•    Spill Prevention, Control and Countermeasure

•    National Pollution Discharge Elimination System

•    Storm Water Pollution Prevention Plan

•    Facility Response Plan

•    Facility Security Plan

•    Tank Registrations

•    Leak Detection and Repair/Oil Discharge Contingency Plan

•    Dock Operations Manual

Selma, NC

•    Air

•    Spill Prevention, Control and Countermeasure

•    National Pollution Discharge Elimination System

•    Storm Water Pollution Prevention Plan

•    Facility Security Plan

•    Facility Response Plan

Toledo, OH

•    Air

•    National Pollution Discharge Elimination System

•    Storm Water Pollution Prevention Plan

•    Integrated Contingency Plan

•    Facility Security Plan

•    Operator Qualification Plan

•    Integrity Management Plan

•    Public Awareness Program

•    Operating and Maintenance Manual

•    DOT Annual Report

•    Drug Testing Program

Brooklyn, NY

•    Chemical Bulk Storage Permit

•    Integrated Contingency Plan

•    Dock Operations Manual

•    Major Oil Storage Facility Permit

•    New York Fire Department Permit

•    Facility Security Plan

•    Title V Air permit

•    State Pollution Discharge Elimination System Permit

Joliet, IL

•    Air

•    Spill Prevention Control and Countermeasure

•    National Pollution Discharge Elimination System

•    Best Management Practices

•    Facility Security Plan

•    Facility Response Plan

Portland, OR

•    Air

•    Spill Prevention Control and Countermeasure



--------------------------------------------------------------------------------

•    National Pollution Discharge Elimination System

•    Best Management Practices

•    Facility Security Plan

•    Facility Response Plan

Pawnee, CO

•    Air

•    Spill Prevention Counter and Control Measure

•    National Pollution Discharge Elimination System

•    Best Management Practices

•    Facility Security Plan

•    Facility Response Plan

•    Well Water Permit

•    Septic Permit

•    Construction Permits